 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirector,thatLawrence,Langlois, and Turcotte were ineligible tovote.4The challenges to their ballots are therefore sustained.,As the Petitioner failed to receive a majority of the valid ballotscast, we shall certify the results of the election.[The Board certified that a majority of the valid ballots was notcast for New England Joint Board, affiliated with Retail,Wholesale& Department Store Union,AFL-CIO,and that the said labor or-ganization is not the exclusive representative of employees in the ap-propriate unit.]CHAIRMAN LEEDOM and MEMBER MuRDOCK took no part in the con-sideration of the above Supplemental Decision and Certification ofResults of Election.4 Acme Engineering Company,108 NLRB 608;UnderwoodCorporation,107 NLRB1132, 1135;Robert C. Matlock,d/b/a Owensboro Plating Company,103 NLRB 993.6We also deny the Petitioner's requestthat a hearingbe held.Endicott Johnson CorporationandTruck Drivers Local No. 693,Binghamton,New York and Vicinity,International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpers,AFL-CIO,Petitioner.Case No. 3-RC-1623. August 6,1956DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of'the National La-bor Relations Act, a hearing was held before Thomas H. Ramsey,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks a unit of truckdrivers and their helpers.2TheEmployer contends that only a unit of all its employees in the four-1 At the hearing,the Employer moved to dismiss the petition on various grounds.Aswe have found the unit to be inappropriate,we find it unnecessary at this time to rule onthe Employer's remaining contentions.2 The Petitioner further describes its unit request as including only those employeeswho are assigned to the truckdriver and helpercategoryat least 50 percent of their work-ing time.The Employer takes no issue as to this refinement of the unit.116 NLRB No. 59. ENDICOTT JOHNSON CORPORATION447city area herein involved is appropriate for the followingreasons :The Employer centrally administers all of its operations; the Em-ployer's manufacturingprocesses are ofa highly integrated nature;and the employees sought do not constitute either a craft or a de-partmental unit.However, if the Board finds a unit of truckdriversappropriate, the Employer would include all its employees who haveanything to do with the movement of materials.The Employer is engaged in the manufacture of shoes.The manu-facturing operations relevant to this proceedingare carried on inthe towns of Endicott, Johnson City, Binghamton, and Owego, NewYork.'The Employer has been involved in Board proceedings atleast six times previous to this; however, no history of bargaininghas evolved .4All but one of the truckdrivers requested work out of the Endicottor Johnson City garages.These garages are an administrative sub-division of the mechanical service division.Other subdivisions ofmechanical service are the pipe shops, machine shops, carpenter shops,lumber mills, park and playground, and waterworks employees.TheJohnson City garage foreman directs the work of approximately 25truckdrivers, 16 platform men (including 4 or 5 helpers), 1 janitor,1 office girl, 1 serviceman, 1 rackman, 4 banty drivers, and 2 utilitymen.The Endicottgarageforeman supervises approximately 30truckdrivers, 15 ground maintenance men, 4 servicemen, 4 mechanics,1 bulldozer operator, 1 terminal man, 3 janitors, 4 or 5 alternate driv-ers, 4 utility men, and 1 office girl.A great majority of the truckdrivers working out of the garagesare engaged in handling the interplant flow of materials.' In per-forming their duties these truckdrivers operate tractor-trailers, stakebody, dumpster, pickup, and van type trucks.Materialsare alsomoved short distances interplant or within the plants by use of elec-tricmonorails, conveyors, pipelines, banties,5 Fordson tractors, elec-tric jitneys, hand trucks, and electric- and gas-powered forklift trucks.These latter vehicles are usually operated by employees under factorysupervision and are not licensed.Sometimes it is necessary for themto travel short distances on the highway, but they are not commonlyused forthat purpose.The garage truckdrivers in thenormal courseof their work travelin andaround thefourcities.There is one truckdriver operating out8 The Employer also owns and operates a separate corporation in Pennsylvania.4 Endicott-Johnson Corporation,108 NLRB 88; 71 NLRB 1100; 67 NLRB 1342; 57NLRB 1473;45 NLRB 1092; 17 NLRB 1004.5 There are 4 garage truckdrivers,2 from each garage, who handle the interplantdelivery of mail.There is also a driver at each garage who transports foods for theEmployer's system of restaurants and diners.It is evidentthatthese employees operatethe trucks on the public highways in their travels around the four-city area.A banty is a small three-wheeled gasoline tractor. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Employer's rubber mill, called Paracord Plant No. 2.Likethe garage truckdrivers, he transports materials between plants and,in addition, takes loads to, the company dump.Other rubber millemployees assume this job in his absence.The Endicott truckdrivers spend only 40 percent of their time inactual driving and the rest loading and unloading.No percentageswere supplied in regard to the Johnson City drivers, who the recordshows perform the same functions.The drivers clock in at their re-spective garages and then report with their trucks to the various plantdocks to load and,unload.At the docks, they are assisted in loadingand unloading by helpers, who travel with the trucks, by platformmen, who remain stationed at one particular plant dock, or by factoryemployees.If materials are not resting on the dock when a truckarrives, the driver may go into the plant and draw such materials outto the platform by means of a banty or handcart. On occasion, atruckdriver may be assigned to a dock and while there he acts as aplatform man.Thus, for the greater portion of their workday thetruckdrivers often work alongside and perform exactly the same func-tions as employees the Petitioner would exclude from the unit.Truckdrivers are supplied from the Employer's existing work forceor from outside applicants.The record shows that the;Employer, inhiring truckdrivers, does not require applicants to possess either priorexperience or skill as a truckdriver.The truckdrivers do not receiveany special training and may learn their job within 2 weeks' time.The truckdrivers and the platform men are given work classifica-tions of 382 and 385, respectively.The truckdriver classification ispaid a higher rate.However, a supervisor may change a platformman's classification to truckdriver for the purpose of getting the em-ployee a wage increase, even though he does not operate a truck.This practice has also been followed with janitors and banty drivers.Truckdrivers receive the same welfare benefits, including medicaland legal services, company housing, vacations, hospitalization, pen-sion plans, and recreational facilities as all other employees.Fur-thermore, they are paid on an hourly basis like the production em-ployees and work the same hours.The Employer pays the same rateto all employees engaged in comparable job classifications and grantswage increases uniformly throughout the four-city area.On the facts present here, it does not appear that the truckdriversconstitute either a craft or a functionally distinct departmental groupwith special interests sufficiently different from those of the Em-ployer's other employees to warrant establishing them as a separateunit.The record shows that more than half of their time is spent inactivities other than actual driving; a large portion of their workdayis spent working alongside and with production and garage employ-ees, who are not sought; truckdrivers receive the same benefits, work CUBIC CORPORATION449the same hours, and are paid on a similar basis as all other employees;they receive no special training and are not hired as experienceddrivers.These facts point to the lack of separate interests of thetruckdrivers here to a greater degree than in the lead caseRichmondEngineering Company, Inc.,'where the Board denied severance toa group of truckdrivers, who spent 60 percent of their time in roaddriving.In that case, the truckdrivers also performed loading andunloading duties andoccasionallydid production work. In addition,they were sometimes interchanged with production and maintenanceemployees.,We find, accordingly, that the unit requested is inappropriate forpurposes 'of collective bargaining, and we shall dismiss the petition.[The Board dismissed the petition.]MEMBERS MURDOCK and PETERSON took no part in the considerationof the above Decision and Order.7108 NLRB 1659.See, also,Kalamazoo Vegetable Parchment Company,108 NLRB 792.6 See, also,ValleydalePackers Incorporatedof Bristol,5-RC-1789,1799(not reportedin printed volumes ofBoard Decisions and Orders),decided January 17, 1958,where theBoard followedthe reasoning ofRichmond Engineeringalthough the truckdrivers spent75 percent of theirtime driving and the remaining 25 percent in production work. As inthe instant case, they receivedthe same fringe benefits as plant employees.Cf.TennesseeEgg Company,110 NLRB 189.Cubic CorporationandLocal Union 569, International Brother-hood of Electrical Workers,AFL-CIO,Petitioner.Case No.21-RC-4406.August 6,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Irving Helbling,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Employer is engaged in the manufacture, research, and devel-opment of electronic devices. Its research and development program116 NLRB No. 63.405448-57-vol. 116-30